Exhibit 10.3


 












Dated 19th May 2005
 
 
 
 
 












UGC EUROPE SERVICES LTD


and


ANDREA SALVATO




















 
 
 
EXECUTIVE SERVICE AGREEMENT
 
 
 
























 
 
 
 
 



322520-1

--------------------------------------------------------------------------------




THIS AGREEMENT is made on / / 2005


BETWEEN:


(1)
UGC Europe Services Ltd, a limited liability company duly organised and existing
under the laws of England and Wales, whose registered office is at Michelin
House, 81 Fulham Road, London, SW3 6RD. United Kingdom (the “Company”); and



(2)
Andrea Salvato, of (the “Executive”).



THE PARTIES AGREE AS FOLLOWS:


1
DEFINITIONS

In this agreement unless the context otherwise requires:‑
1.1
“Group Company” means any holding company from time to time of the Company or
any subsidiary from time to time of the Company or of any such holding company
(other than the Company) (for which purpose “subsidiary” and “holding company”
shall have the meanings given to them in Section 736 of the Companies Act 1985).

1.2
“Group” means the Company and the Group Companies.

1.3
"Supervisor" means the line manager notified to the Executive by the Company, or
such other Supervisor as designated by the Company.

2
APPOINTMENT AND NOTICE PERIOD

2.1
The Company shall engage the Executive and the Executive shall serve the Company
as hereinafter provided (the “Appointment”). The Appointment shall commence on
4th July 2005 and shall, subject to clause 12, continue unless and until
terminated by either party giving to the other not less than six months notice
in writing.

2.2
The Executive’s period of continuous employment with the Company began 4th July
2005.

3
DUTIES

3.1
The Executive shall perform the duties of Managing Director, Mergers and
Acquisitions – Europe, reporting directly to the Supervisor, on and subject to
the terms and conditions specified in this agreement. During the Appointment the
Executive shall devote the whole of his professional time and attention to the
duties assigned to him and shall well and faithfully serve the Company and use
his best endeavours to promote the interests of the Company.

3.2
The Executive will be required to work from 9.00 am to 6.00 pm Monday to Friday
inclusive. The Executive shall also work, without additional remuneration, such
additional hours as may be necessary for the proper performance of the
Executive’s duties.

3.3
The Executive’s normal place of work shall London.

3.4
The Executive may be required in pursuance of his duties hereunder:‑



322520-1

--------------------------------------------------------------------------------




(a)
to perform services not only for the Company but also for any Group Company
(including acting as a director of such companies as his Supervisor shall
direct);

(b)
to travel to such places whether in or outside the United Kingdom by such means
and on such occasions as the Company may require and in particular to the
Netherlands.

3.5
Notwithstanding the foregoing or any other provision of this agreement the
Company shall not be under any obligation to vest in or assign to the Executive
any powers or duties and may at any time require the Executive to perform:‑

(a)
all his normal duties;

(b)
a part only of his normal duties and no other duties;

(c)
such duties as it may reasonably require and no others;

(d)
no duties whatever;

and may from time to time suspend or exclude the Executive from the performance
of his duties and/or from all or any premises of the Company without the need to
give any reason for so doing but his salary will not cease to be payable (in
whole or in part) nor will he cease to be entitled to any other benefits
hereunder by reason only of such requirement as mentioned in paragraphs 3.5(b)
to 3.5(d) of this clause or such suspension or exclusion (unless or until his
employment under this agreement shall be terminated).


4
HOLIDAY ENTITLEMENT

During the Appointment the Executive shall be entitled to 25 working days'
holiday (in addition to public holidays in England) in each calendar year
January to December at full salary to be taken at such time or times as may be
approved by his Supervisor. Holidays can only be carried over to the subsequent
year with the prior approval of his Supervisor (and such carry-over shall not
exceed 5 days). Upon the termination of the Appointment either the Executive
shall be entitled to receive payment in lieu of accrued holidays not taken at
that date (provided that such termination is not pursuant to clause 12) or the
Company shall be entitled to make a deduction from the Executive's remuneration
in respect of holidays taken in excess of the accrued entitlement.
5
REMUNERATION

5.1
During the Appointment, as remuneration for his services hereunder, the
Executive shall be paid a fixed salary at the rate of £225,000 gross per annum
payable in equal monthly instalments in arrears on or before the last working
day of each calendar month.

5.2
The salary shall be reviewed along with the Executive’s performance in January
of each year. The first review will be in January 2006.

5.3
The Executive’s salary and/or any other sums due to him under this agreement
shall be subject to such deductions as may be required by law to be made
(including, without limitation, tax and national insurance deductions).

5.4
The Executive shall receive an initial enhanced grant of 250,000 UGC Stock
Appreciation Rights (“SARs”) at the closing price on the Executive’s date of
joining the Company, or



322520-1

--------------------------------------------------------------------------------




in the event that the market is closed, the first trading day after the
Executive’s date of joining the Company. The Executive’s participation in the
UGC Equity Incentive Plan is at the sole discretion of the Company and shall be
subject to the rules of the Plan, details of which will be given to the
Executive in due course.
6
EXPENSES/COMPANY EQUIPMENT

6.1
The Executive shall be entitled to recover all reasonable travelling, hotel and
other expenses incurred in connection with the performance of the duties
hereunder, which expenses shall be evidenced in such manner as the Company may
specify from time to time and are subject to compliance with the Company’s
business expense policy. The Executive agrees to repay to the Company any
expenses he owes the Company.

6.2
The Executive may be provided equipment to utilise during his employment with
the Company and agrees to return such equipment to the Company as and when
demanded. The Executive agrees to repay to the Company any charges for damage
done to any equipment (excluding normal wear and tear). In the event any
equipment is not returned it will be given a fair market value, which the
Executive agrees to repay to the Company on demand. These repayment obligations
are without prejudice to any other legal remedies that the Company may have.

6.3
The Company reserves the right to make deductions from the Executive’s salary
and/or any other sums due to him under this agreement in respect of any sums due
to be repaid by him under clauses 6.1 and 6.2.

7
PENSIONS

7.1
Subject to 7.2 the Executive will be eligible to participate in the UGC Europe
Services Limited Group Personal Pension Plan, as exists from time to time, in
the calendar month following three months continuous employment with the
Company.

7.2
Contributions by the Company will be in compliance with the Company's policy on
pensions contributions as amended from time to time.

8
BENEFITS

8.1
The Executive and his family are entitled to become members of the Company’s
Private Medical Insurance scheme and Dental Insurance Scheme subject to the
rules of the schemes as amended from time to time. For the Medical Insurance
Scheme, all monthly premiums will be borne by the Company. With regards to the
Dental Insurance Scheme, only the monthly premiums for the Executive will be
borne by the Company. Full details of the schemes are available from Human
Resources.

8.2
The Executive may participate in the Company’s Permanent Health Insurance scheme
subject to the rules of the scheme as amended from time to time. Full details of
the scheme are available from Human Resources.

8.3
The Company will provide the Executive with group life assurance cover, subject
to the rules of the scheme as amended from time to time. Full details of the
scheme are available from Human Resources.

8.4
To assist in the performance of the duties hereunder the Company shall during
the Appointment provide the Executive with a car allowance of £1,208 gross per
month.



322520-1

--------------------------------------------------------------------------------




9
CONFIDENTIAL INFORMATION/TRADE SECRETS/NON-COMPETITION

The Executive shall be subject to the Company’s policy in respect of
confidential information and trade secrets and non-competition as set out in
Schedule 1 attached.
10
INVENTIONS AND CREATIVE WORKS

10.1
The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of such duties which he owes to
the Company and the Group Companies he has a special obligation to further the
interests of the Company and the Group Companies. In particular the duties of
the Executive may include reviewing the products and services of the Company and
Group Companies with a view to improving them by new and/or original ideas and
inventions and implementing such improvements.

10.2
The Executive shall promptly disclose to the Company any idea, invention or work
which is relevant to or capable of use in the business of the Company or any of
the Group Companies made by the Executive in the course of his employment
whether or not in the course of his duties. The Executive acknowledges that the
intellectual property rights subsisting or which may in the future subsist in
any such ideas, inventions or works created by him in the course of his
employment will, on creation, vest in and be the exclusive property of the
Company and where the same does not automatically vest as aforesaid, the
Executive shall assign the same to the Company (upon the request and at the cost
of the Company). The Executive hereby irrevocably waives any rights which he may
have in any such ideas, inventions or works which are or have been conferred
upon him by chapter IV of part I of the Copyright, Designs and Patents Act 1988
headed “Moral Rights”.

10.3
The Executive hereby irrevocably appoints the Company to be his attorney in his
name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause 10 and acknowledges in
favour of any third party that a certificate in writing signed by any Director
or Secretary of the Company that any instrument or act falls within the
authority hereby conferred shall be conclusive evidence that such is the case.

11
CODE OF BUSINESS CONDUCT

The Executive shall be subject to the Company’s Code of Business Conduct issued
by the Company to him from time to time, the current version of which is set out
in Schedule 2.
12
TERMINATION BY EVENTS OF DEFAULT

12.1
The Appointment shall be subject to summary termination at any time by the
Company by notice in writing if the Executive shall:-

(a)
have committed any serious breach or (after warning in writing) any repeated or
continued material breach of the obligations hereunder; or

(b)
shall have been guilty of any act of dishonesty or serious misconduct or any
conduct which in the reasonable opinion of the Board of Directors of the Company
tends to bring the Executive, the Company or any of the Group Companies into



322520-1

--------------------------------------------------------------------------------




disrepute including but not limited to any breach of the Company's Code of
Business Conduct as set out in Schedule 2; or
(c)
shall be declared bankrupt or shall compound with his creditors;

(d)
be convicted of any criminal offence (excluding an offence under the road
traffic legislation in the United Kingdom or elsewhere for which the Executive
is not sentenced to any term of imprisonment, whether suspended or not );

(e)
be incapacitated during the Appointment by ill-health or accident from
performing his duties hereunder for an aggregate of 130 working days or more in
any period of 12 months provided that this clause 12.1(f) shall not apply if
using it would deprive the Executive of any permanent health insurance benefits
under Clause 8.2.

12.2
Any delay by the Company in exercising such right to termination shall not
constitute a waiver thereof.

13
INCAPACITY

13.1
If the Executive shall be incapacitated during the Appointment by ill‑health or
accident from performing his duties hereunder for an aggregate of 130 working
days or more in any period of 12 months the Company may by written notice to the
Executive forthwith (or as from a future date specified in the notice)
discontinue payment in whole or part of the remuneration and benefits under this
Agreement until such incapacity shall cease or (whether or not his remuneration
and benefits shall have been discontinued as aforesaid) terminate pursuant to
Clause 12.1(e) the Appointment provided that the Company shall, except where the
Appointment has been terminated, take all reasonable steps to ensure that the
Executive receives benefits pursuant to clauses 8.1, 8.2 and 8.3. Subject as
aforesaid the said remuneration and benefits shall continue to be payable to the
Executive notwithstanding such incapacity, but the Company shall be entitled to
set off or deduct therefrom the amount of any sickness or other benefit to which
the Executive is entitled under Social Security legislation for the time being
in force. If requested by the Company, doctor’s certificates must be obtained
for any period of incapacity due to sickness or injury of more than 7 days
(including weekends). This clause 13.1 is without prejudice to the Company's
rights to terminate the Appointment pursuant to Clause 2.1 and clause 12.1.

13.2
It is a condition of the Executive’s employment that the Executive consents to
an examination by a doctor nominated by the Company should the Company so
require.

13.3
If the Executive’s absence shall be occasioned by the actionable negligence of a
third party in respect of which damages are recoverable, then all sums paid by
the Company to the Executive under this clause 13 shall constitute loans to the
Executive, who shall:

(a)
immediately notify the Company of all the relevant circumstances and of any
claim, compromise, settlement or judgment made or awarded in connection
therewith;

(b)
if the Company so requires, refund to the Company such sum as the Company may
determine, not exceeding the lesser of:

(i)
the amount of damages recovered by the Executive under any compromise settlement
or judgment; and



322520-1

--------------------------------------------------------------------------------




(ii)
the sums advanced to the Executive by the Company in respect of the period of
incapacity.

14
OBLIGATIONS UPON TERMINATION

Upon the termination of the Appointment howsoever arising the Executive shall:‑
14.1
at any time or from time to time thereafter upon the request of the Company,
resign without claim for compensation from:-

(a)
all offices held in the Company or any of the Group Companies; and

(b)
membership of any organisation and any office in any other company acquired by
reason of or in connection with the Appointment;

and should he fail to do so the Company is hereby irrevocably appointed to be
the Executive's Attorney in his name and on his behalf to execute any documents
and to do any things necessary or requisite to give effect to this clause; and
14.2
deliver to the Company all documents (including, but not limited to,
correspondence, lists of clients or customers, notes, memoranda, plans, drawings
and other documents of whatsoever nature and all copies thereof) made or
compiled or acquired by the Executive during the Appointment and concerning the
business, finances or affairs of the Company or any of the Group Companies or
customers together with all other property of or relating to the business of the
Company or any of the Group Companies which may be in the Executive’s possession
or under the Executive’s power or control.

15
RECONSTRUCTION AND AMALGAMATION

If at any time the Executive's employment is terminated in connection with any
reconstruction or amalgamation of the Company or any of the Group Companies
whether by winding up or otherwise and the Executive receives an offer on terms
which (considered in their entirety) are not less favourable to any material
extent than the terms of this agreement from a company involved in or resulting
from such reconstruction or amalgamation the Executive shall have no claim
whatsoever against the Company or any such company arising out of or connected
with such termination.
16
NOTICES

Any notice to be given hereunder shall be in writing. Notices may be given by
either party by personal delivery or post or by fax addressed to the other party
at (in the case of the Company) its registered office for the time being and (in
the case of the Executive) his last known address and any such notice given by
letter or fax shall be deemed to have been served at the time at which the
letter was delivered personally or transmitted or if sent by post would be
delivered in the ordinary course of first class post.
17
PREVIOUS CONTRACTS

17.1
This agreement is in substitution for any previous contract of service between
the Company or any of the Group Companies and the Executive which shall be
deemed to have been terminated by mutual consent as from the commencement of the
Appointment.



322520-1

--------------------------------------------------------------------------------




17.2
The Executive hereby warrants and represents to the Company that he will not, in
entering into this agreement or carrying out his duties hereunder, be in breach
of any terms of employment whether express or implied or any other obligation
binding upon him.

18
PROPER LAW

This agreement shall be governed and construed in all respects in accordance
with English law.
19
CONSTRUCTION

19.1
The headings in this agreement are inserted for convenience only and shall not
affect its construction.

19.2
Any reference to a statutory provision shall be construed as a reference to any
statutory modification or re‑enactment thereof (whether before or after the date
hereof) for the time being in force.

20
STATUTORY INFORMATION, POLICIES AND SCHEDULES

20.1
This agreement constitutes a written statement as at the date hereof of the
terms of employment of the Executive in compliance with the provisions of the
Employment Rights Act 1996.

20.2
There are no collective agreements applicable to the Executive.

20.3
The Executive will observe such rules, regulations and policies relating to the
grievance and disciplinary procedure as the Company may from time to time notify
to the Executive.

20.4
If the Executive is dissatisfied with any disciplinary decision relating to him
he should apply orally or in writing to his Supervisor. Any application for the
purpose of seeking redress of any grievance relating to the Executive’s
employment should be made either orally or in writing to his Supervisor.

20.5
The Executive shall comply with all of the Company’s rules, regulations and
policies in force from time to time.

20.6
This agreement together with Schedules 1 and 2 constitute the entire agreement
between the Executive and the Company.

21
DATA PROTECTION

The Executive consents to the Company or any Group Company holding and
processing both electronically and in hard copy form any personal and sensitive
data relating to the Executive for the purposes of employee-related
administration, processing the Executive’s file and management of its business,
for compliance with applicable procedures, laws and regulations and for
providing data to external suppliers who administer the Executive’s benefits
solely for the purpose of providing the Executive with those benefits. It may
also be necessary for the Company to forward such personal and sensitive
information to other offices it may have or to another Group Company outside the
European Economic Area where such a company has offices for storage and
processing for administrative purposes and the Executive consents to the Company
doing so as may be necessary from time to time.


322520-1

--------------------------------------------------------------------------------




IN WITNESS whereof this agreement has been executed on the date stated on the
first page of this agreement.






Signed as a deed by the said
ANDREA SALVATO
in the presence of:-
)))


…………………..………………









Signed by AUTHORIZED SIGNATORY
Duly authorised for and on behalf of
UGC EUROPE SERVICES LIMITED
in the presence of:-
))))




.....................................







322520-1

--------------------------------------------------------------------------------





SCHEDULE 1


TRADE SECRETS, CONFIDENTIAL INFORMATION AND NON-COMPETITION


During the Appointment, the Executive will acquire knowledge of confidential and
propriety information regarding, among other things, the Company’s and the
Group’s present and future operations, its customers and suppliers, pricing and
bidding strategies, and the methods used by the Company and its employees.
Therefore, the Executive hereby agrees to the following:


A.
During the Appointment and after the termination of the Appointment the
Executive will hold in a fiduciary capacity for the benefit of the Company, and
shall not directly or indirectly use or disclose any Trade Secret, as defined
below, that the Executive may acquire during the Appointment for so long as such
information remains a trade secret. The term “Trade Secret” as used in this
agreement shall mean information including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans or a list of actual or potential customers or suppliers which:



(1)
derives economic value, actual or potential from not being generally known to,
and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use; and



(2)
is the subject of reasonable efforts by the Company or its Group to maintain its
confidentiality.



B.
In addition to A above and not in limitation thereof, the Executive agrees that,
during the Appointment and for a period of 2 years after termination, the
Executive will hold in a fiduciary capacity for the benefit of the Company and
the Group, and shall not directly or indirectly use or disclose, any
Confidential or Proprietary information, as defined below, that the Executive
may have acquired (whether or not developed or compiled by the Executive and
whether or not the Executive was authorised to have access to such information)
during the term of, in the course of or as a result of the Appointment. The term
“Confidential or Proprietary Information” as used in this agreement means any
secret, confidential, or proprietary information of the Company not otherwise
included in the definition of “Trade Secret” above and does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right of
the client to which such information pertains.



C.    1.    In this Section C
1.1
“Restricted Business” means those of the businesses of the Company and any Group
Company at the time of the termination of the Appointment with which the
Executive was involved to a material extent during the period of 12 months
ending on the date of the termination of the Appointment;



322520-1

--------------------------------------------------------------------------------




1.2
“Restricted Customer” means any firm, company or other person who, during the
period of 12 months ending on the date of the termination of the Appointment,
was a customer of or in the habit of dealing with the Company or any Group
Company and with whom the Executive had contact or about whom the Executive
became aware or informed in the course of the Appointment; and

1.3
“Restricted Employee” means any person who, at the date of the termination of
the Appointment, either:-

(a)
was employed by the Company or any Group Company at a level at least equal to
the Executive and was a person with whom the Executive had material contact; or

(b)
was employed by the Company or any Group Company and reported to the Executive
directly or indirectly at any time during the 12 months prior to the termination
of the Appointment.

2.
The Executive will not, for a period of 6 months after the termination of the
Appointment, solicit or endeavour to entice away from the Company or any Group
Company the business or custom of a Restricted Customer with a view to providing
goods or services to that Restricted Customer in competition with any Restricted
Business.

3.
The Executive will not, for a period of 6 months after the termination of the
Appointment, provide goods or services to or otherwise have any business
dealings with any Restricted Customer in the course of any business concern
which is in competition with any Restricted Business.

4.
The Executive will not, for a period of 6 months after the termination of the
Appointment, in the course of any business concern which is in competition with
any Restricted Business solicit or endeavour to entice away from the Company or
any Group Company any Restricted Employee or employ or otherwise engage the
services of, whether as employee, consultant, or otherwise, any Restricted
Employee.

5.
Any period of restriction under clauses 2, 3 and 4 of this Section C shall be
reduced by any period during which the Executive is prevented from carrying out
his normal duties during his notice period pursuant to clauses 3.5(b), (c) or
(d) of the Service Agreement.

6.
The obligations imposed on the Executive by this Section C extend to the
Executive acting not only on the Executive’s own account but also on behalf of
any other firm, company or other person and shall apply whether the Executive
acts directly or indirectly.



D.
The covenants contained in this Schedule shall inure to the benefit of the
Company, and successor of it and every Group Company.





322520-1

--------------------------------------------------------------------------------




SCHEDULE 2


Code of Business Conduct for All Employees
Amended and Restated March 11, 2004
Code of Business Conduct
Introduction
UnitedGlobalCom, Inc. (the “Company”), is committed to conducting its business
with honesty and integrity. This Code of Business Conduct (this “Code”) is
designed to fulfill this mandate. It is also intended to help each of us focus
on the duty we owe to each other, to the Company’s stockholders and to others
with whom we do business to conduct ourselves honestly and ethically.
This Code applies to each of the Company’s and to all other companies in which
the Company directly or indirectly owns and has the right to vote shares or
other interests representing more than 50% of the voting power of such companies
(the “Controlled Companies”) with respect to the election of directors or
similar officials, and to the directors, officers and employees thereof
(referred to collectively as “employees”). Notwithstanding the foregoing, unless
otherwise determined by the Board of Directors, this Code does not apply to (i)
any Controlled Company and its employees if the Controlled Company is an
“issuer” as defined in Section 2(a)(7) of the Sarbanes-Oxley Act of 2002
(generally, a company that files disclosure documents with the Securities and
Exchange Commission), or (ii) any other Controlled Company that is excluded from
the application of the Code by the Board of Directors; provided, however, that
such Controlled Company has its own Code of Business Conduct, which has been
approved by its board of directors. A violation of the standards contained in
this Code will result in disciplinary action, up to and including possible
dismissal.
Company Assets
Company assets should be safeguarded and used for Company business only, except
for limited personal use approved by your supervisor that does not interfere
with Company use. This includes protection of the Company’s physical facilities,
office equipment (for example, all computer-related equipment, furniture and
supplies), computer software, records, intellectual property rights and third
party information. We also must safeguard the Company’s trademarks and other
proprietary information, as discussed in the section “Confidential Information.”

Compliance with Laws
In conducting our business, the Company and every employee must obey and comply
with applicable laws, rules and regulations. It is your job to be aware of those
rules and to comply with the legal requirements affecting you and your job.
You may learn information about the Company or companies with whom we do
business that is unavailable to the public. Such information may be “insider
information” within the meaning of the U.S. federal securities laws. As provided
in the Company’s policy on trading in Company securities, you may not use inside
information when making personal investment decisions or investment decisions
for others regarding our stock or the stock of companies with whom we do
business. In addition, you may not pass insider information on to persons
outside the Company. This includes family and friends.


322520-1

--------------------------------------------------------------------------------




If you have any questions regarding compliance with these laws and principles,
please call a member of the Company’s Legal Department immediately. Remember
that compliance with this Code is your responsibility.
Confidential Information
You shall not, during or after your employment, disclose to or use for the
benefit of any person or entity other than the Company, any Company confidential
information that you develop or receive during employment. “Confidential
information” refers to information that is not available to the public. For
example, Company confidential information includes:
•
trade secrets, research and development information, product and marketing
plans;

•
personnel data, financial data, product and service specifications, prototypes,
software, models, business planning models, customer lists;

•
information relating to current and future business plans, strategies and
methods, divestitures, mergers, acquisitions and marketing and sales plans and
data;

•
technical and engineering information; and

•
other information relating to the Company, its subsidiaries or its customers.

If you are unsure about the confidential nature of specific information you must
ask your supervisor or a member of the Company’s Legal Department for
clarification. You must return to the Company all Company confidential
information when your employment ends.
You should use reasonable care to protect the confidentiality of all Company
confidential information, and should not disclose Company confidential
information to unauthorized persons. This means that you should exercise care
when discussing Company matters in the presence of third parties, and should
contact the Company’s Legal Department before disclosing Company confidential
information to a third party. Company confidential information should never be
disclosed for personal profit or for the advantage of yourself or anyone else.
Also, you should not accept any confidential information from any third party
without approval of his/her supervisor or a member of the Company’s Legal
Department. If you have third party confidential information, you must take care
to observe the terms of any agreement under which such confidential information
has been received from the third party, and not to violate the rights of the
third party. Particular care should be taken when dealing with competitors and
former employees. You must never knowingly request, accept, use or disclose the
confidential information of these parties unless you have consulted with your
supervisor or a member of the Company’s Legal Department. In addition, you may
not disclose, or induce any other employee to disclose, any former employer’s
confidential information, or ask a third party to violate a non-compete or
non-disclosure agreement.
You will be subject to appropriate disciplinary action, up to and including
dismissal, for knowingly or unknowingly (such as through casual conversation)
revealing confidential information of the Company or of a third party.
Conflicts of Interest
You must avoid any situation that involves or may involve a conflict between
your personal interest and the interest of the Company. A conflict of interest
occurs when personal interests interfere with your ability to (i) exercise good
judgment concerning the Company’s best interests or (ii) do your job at the
Company in a way that is in the


322520-1

--------------------------------------------------------------------------------




best interest of the Company. You may not use Company property, information or
position for personal gain, including by taking for yourself personal
opportunities that are discovered through the use of Company property,
information or position. You must make prompt and full disclosure in writing to
senior management of any potential conflict of interest situation and receive
written approval from senior management regarding the situation. You should
avoid even the appearance of such a conflict.
Examples of conflict situations include:
•
Ownership, directly or indirectly (including through family members), of more
than a modest financial interest in any outside entity that does or seeks to do
business with the Company or a competitor of the Company.

•
Serving as a director, officer, partner, consultant, or in a managerial or
technical capacity with an outside entity that does or is seeking to do business
with the Company or a competitor of the Company.

•
Acting as a broker, finder, go-between or otherwise for the benefit of a third
party in transactions involving or potentially involving the Company or its
interests.

•
Buying or selling assets to/from the Company.

•
Using Company-owned assets for other than Company-related business.

•
Business relationships between the Company and any person who is a relative or
personal friend or an entity controlled by any such person.

•
Compete or prepare to compete with the Company while still employed by the
Company.

There are other situations in which a conflict of interest may arise. If you
have any questions regarding whether a type of action may create a conflict of
interest situation, you should consult a member of the Company’s Legal
Department. Also, if you become aware of any material transaction or
relationship that could reasonably be expected to give rise to such a conflict
of interest, or if you have concerns about any situation, follow the steps
outlined in the section “Reporting Ethical Violations.”
Fraudulent Activities
Fraudulent Activities encompass an array of irregularities and illegal acts
characterized by intentional deception. Fraud can be perpetrated by persons
outside as well as inside the Company. No one has the authority to commit
illegal acts related to the Company. Fraudulent activities include acts that are
not only a detriment to the Company, but also a detriment to third parties.
Engaging in any act that involves fraud, theft, embezzlement or misappropriation
of any property, including that of the Company, or any of its employees,
suppliers or customers is strictly prohibited. It is the Company’s policy to
ensure that incidents of fraud related to the Company are promptly investigated,
reported and, where appropriate, prosecuted. Some examples of fraudulent conduct
are:
•
Falsification of financial records such as valuation of transactions, amount of
income/loss, or failure to disclose financial information;

•
Acceptance of bribes or kickbacks, see the Section “Gifts, Entertainment and
Bribes”;

•
Diversion of potentially profitable transactions outside the Company;

•
Claims submitted for services or goods not actually provided to the Company or a
third party;

•
Embezzlement; and



322520-1

--------------------------------------------------------------------------------




•
Intentional concealment or misrepresentation of events or information, including
expense reimbursement.

Work Conduct
Conduct that interferes with operations of the Company, discredits the Company,
or is offensive to third parties or co-workers will not be tolerated. You are
expected to observe the highest standard of conduct in your relationships with
other employees, shareholders, suppliers, government officials and the general
public in order to represent the best interests of the Company. Appropriate
employee conduct includes:
•
Refraining from behaviour or conduct which is contrary to the Company’s best
interests;

•
Reporting to management suspicious, unethical, or illegal conduct by co-workers
or suppliers; and

•
Reporting to management any threatening or potentially violent behaviour by
co-workers.

The following conduct is prohibited and individuals engaged in it will be
subject to discipline, up to and including possible termination:
•
Engaging in or threatening any acts in violation of any workplace violence
policy adopted by the Company or any harassment policy adopted by the Company.

•
Committing any illegal act, except minor traffic offences.

•
Being under the influence of alcohol, an intoxicant, illegal drug or narcotic
while at work; having possession of, selling, giving or circulating alcohol,
drugs or sources of drugs, intoxicants or narcotics to other employees. Moderate
alcohol consumption at events provided by the Company is, however, permissible.

•
Stealing, destroying, defacing, or misusing Company property or another
employee’s property;

•
Misusing Company communications systems, including electronic mail, computers,
Internet access, and telephones. Misuse includes excessive personal telephone
calls or emails. See Internet and E-mail Policy.

•
Disobedience or insubordination, or the use of abusive, threatening, or obscene
language.

•
Failing to comply with any Company policy.

The examples of prohibited behaviour described above are not intended to be an
all-inclusive list. Employees who participate in any conduct that is in
violation of this Code shall be subject to disciplinary action, up to and
including possible termination. In addition, if the conduct in question is an
illegal act, such as fraud, the Company will report and, where appropriate,
prosecute the employee to the fullest extent permitted by law.
Gifts, Entertainment and Bribes
The Company expects you to conduct the Company’s business with integrity and to
comply with all applicable laws in a manner that excludes considerations of
personal advantage or gain. Employees shall maintain the highest ethical
standards in the conduct of Company affairs.
•
Other than for modest gifts given or received in the normal course of business
(including travel or entertainment), neither you nor your relatives may give
gifts to, or receive gifts from, the persons doing business with the Company.
Other



322520-1

--------------------------------------------------------------------------------




gifts may be given or accepted only with prior approval of your senior
management. In no event should you put the Company or yourself in a position
that would be embarrassing if the gift was made public.
•
No gifts or business entertainment of any kind may be given to any government
official without the prior approval of the Company’s Legal Department. For such
approval to be given, the gift must be in compliance with this Code and not in
violation of the Company’s Foreign Corrupt Practices Policy.

•
Appropriate business entertainment in connection with business discussions or
the development of business relationships is generally acceptable. Such
entertainment may include business-related meals and trips, refreshments before
and after business meetings and tickets to sporting, theatrical or cultural
events. Notwithstanding the foregoing, any entertainment that would cause a
feeling or expectation of personal obligation should not be extended or
accepted.

•
If an employee has any question regarding the type of gift or entertainment to
be given or received, he or she should consult with a member of the Company’s
Legal Department.

•
Reimbursement for gifts and entertainment will be made in accordance with the
appropriate business expense policy.

Any employee who pays or receives bribes or kickbacks will be subject to
disciplinary action, which may include being immediately terminated and
reported, as warranted, to the appropriate authorities. A kickback or bribe
includes any item intended to improperly obtain favourable treatment.


322520-1

--------------------------------------------------------------------------------




Political Contributions
No Company funds may be given directly to political candidates. You may,
however, engage in political activity with your own resources on your own time.
Reporting Ethical Violations
If you become aware of a suspected ethical violation, whether before or after it
has occurred, you must promptly report it to a member of the Company’s Legal
Department in the country in which you are located. If you still are concerned
after speaking with the Company’s Legal Department or feel uncomfortable
speaking with such person (for whatever reason), you may contact the Chief
Financial Officer, President or Chief Executive Officer. You have the Company’s
commitment that you will be protected from retaliation as stated in the
Company’s non-retaliation policy.
Report of ethical violations will be kept confidential to the extent possible,
consistent with the Company’s need to investigate and take action regarding the
matter. Employees are also expected to keep information regarding such matters
confidential and understand that they are expected to fully cooperate with any
such investigation.
Waivers
Under appropriate circumstances, the Company may waive application of this Code
to certain otherwise prohibited conduct. A waiver must be requested in advance
and in writing, and the request must describe the contemplated conduct for which
the waiver is sought and why a waiver would be appropriate under the
circumstances.
If you are a director or executive officer, a waiver request must be directed to
the independent members of the Board of Directors. The waiver may be granted
only by a vote of such Board members following a determination by the Legal
Department that a waiver is appropriate under the circumstances. The reasons for
granting the waiver should be recorded in the minutes of the meeting at which it
was granted and the waiver must be accompanied by appropriate controls designed
to protect the Company.
If you are not a director or executive officer, a waiver request must be
directed to the Legal Department. The waiver may be granted only following a
determination by the Legal Department that the waiver is appropriate under the
circumstances and accompanied by appropriate controls designed to protect the
Company.
The Company will post on its web site for a period of at least 12 months a
description of any changes to, amendments or waivers of this Code applicable to
directors or executive officers. Implicit waivers due to inaction by Company
management with respect to reported or known Code violations shall be similarly
disclosed.
Conclusion
Each employee is responsible for safeguarding and promoting the Company’s ethics
and business reputation. Of course, doing the right thing is not always easy.
Many situations will involve subtleties and complexities that lead to difficult
choices. When in doubt, take a step back to ask yourself whether the situation
feels right, and consider whether you feel confident that your actions would
withstand scrutiny. If necessary, take another careful look at this Code for
guidance and seek advice from a supervisor or other colleague. Your actions
should not have even the appearance of impropriety. You should be able to feel
comfortable that your actions would not embarrass yourself, your colleagues or
the Company’s stockholders should it turn out that your conduct becomes “front
page” news.
If you are uncertain about a contemplated course of action or have questions
about this Code, you should raise the issue with a member of the Company’s Legal


322520-1

--------------------------------------------------------------------------------




Department or another member of senior management with whom you feel
comfortable. If you still are uncomfortable, please follow the steps outlined
above in the section “Reporting Ethical Violations.”
Any employee who ignores or violates any provision of this Code, and any manager
who penalizes a subordinate for trying to follow this Code, will be subject to
corrective action, up to and including possible termination. Simply put, the
Company seeks to employ people who believe that honest and ethical behaviour is
not only good business, but also the right thing to do personally.
This Code is posted to the Company's website at http://www.unitedglobal.com/.

UnitedGlobalCom, Inc. reserves the right to amend or cancel this Policy at any
time.






322520-1